DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 9, 11-13, 15-19, 21-25, 28 and 64-66 are pending in the instant invention.  According to the Amendments to the Claims, filed January 19, 2021, claims 3, 9, 11-13, 15-19, 21-25, 64 and 65 were amended and claims 2, 4-8, 10, 14, 20, 26, 27 and 29-63 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/046,514, filed June 30, 2020; and b) 62/933,179, filed November 8, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1, 3, 9, 11-13, 15-19, 21-25 and 64, drawn to substituted heterocycles having the structure of Formula (I’), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 28, drawn to substituted heterocycles; and (3) claims 65 and 66, drawn to a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1, 3, 9, 11-13, 15-19, 21-25, 28 and 64-66 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted heterocycles having the Formula (I’).
	The following title is suggested: SUBSTITUTED PYRAZOLO[1,5-a]PYRIMIDINES AS TYK2 PSEUDOKINASE LIGANDS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure having Formula (I’) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound having Formula (I’):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula (I’)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X is N;

	Y is C1-C6 alkyl, C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, or C2-C9 heteroaryl, wherein the C1-C6 alkyl, C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, or C2-C9 heteroaryl is optionally substituted by 1, 2, 3, or 4 independently selected R7 substituents; or

	Y is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	L1 is a bond, -CH2NR9-, -C(O)-, -NR9-, -NR9CH2-, or -O-;
	R1 is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is substituted by 1, 2, or 3 independently selected R13 substituents;
	R2 is hydrogen, deuterium, C1-C6 alkyl, or C1-C6 deuteroalkyl;
	R3 is hydrogen, deuterium, C1-C6 alkyl, or C1-C6 deuteroalkyl;
	R4 is hydrogen, deuterium, C1-C6 alkyl, or C1-C6 deuteroalkyl;
	R5 is hydrogen or C1-C6 alkyl;
	R6 is hydrogen, deuterium, C1-C6 alkyl, or C1-C6 deuteroalkyl;

	each R7 is independently deuterium, halogen, CN, C1-C6 alkyl, C1-C6 deuteroalkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, C(O)R11, C(O)NR10R10, C(O)OR10, NR10R10, NR10C(O)R11,, NR10S(O)2R11, OR10, =O, S(O)2R11, S(O)2NR10R10, C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, or C2-C9 heteroaryl, wherein each C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, and C2-C9 heteroaryl is optionally and independently substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 haloalkyl, C(O)NR12R12, C(O)OR12, NR12R12, OR12, C2-C9 heterocycloalkyl, and C2-C9 heteroaryl; or

	two R7, together with the carbon atoms to which they are attached, form a 4-, 5-, or 6-membered cycloalkyl or a 5-, 6-, or 7-membered heterocycloalkyl;

	R8 is hydrogen, deuterium, halogen, C1-C6 alkyl, or C1-C6 deuteroalkyl;
	R9 is hydrogen or C1-C6 alkyl;
	each R10 is independently hydrogen, C1-C6 alkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, or phenyl, wherein each phenyl is optionally and independently substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 haloalkyl, C(O)NR12R12, C(O)OR12, NR12R12, OR12, C2-C9 heterocycloalkyl, and C2-C9 heteroaryl;
	each R11 is independently C1-C6 alkyl or C1-C6 heteroalkyl;
	each R12 is independently hydrogen, C1-C6 alkyl, or C1-C6 haloalkyl;
	each R13 is independently halogen, CN, C1-C6 alkyl, C1-C6 deuteroalkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, C(O)R11, C(O)NR10R10, C(O)OR10, NR10R10, NR10C(O)R11,, NR10S(O)2R11, OR10, =O, S(O)2R11, S(O)2NR10R10, C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, or C2-C9 heteroaryl, wherein each C3-C6 cycloalkyl, C2-C9 heterocycloalkyl, C6-C10 aryl, and C2-C9 heteroaryl is optionally and independently substituted by 1, 2, or 3 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, C1-C6 haloalkyl, C(O)NR12R12, C(O)OR12, NR12R12, OR12, C2-C9 heterocycloalkyl, and C2-C9 heteroaryl; and
	n is 0, 1, 2, 3, or 4.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is phenyl, wherein the phenyl is optionally substituted by 1, 2, or 3 independently selected R7 substituents.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R13 is independently halogen, CN, C1-C6 alkyl, C1-C6 deuteroalkyl, C1-C6 haloalkyl, C1-C6 heteroalkyl, OH, OC1-C6 alkyl, OC1-C6 haloalkyl, or =O.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R13 is independently halogen, CN, or OH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is cyclopropyl, wherein the cyclopropyl is substituted by 1 R13 substituent.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L1 is a bond.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 11, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L1 is -NH-.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 18 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 17, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R3 is hydrogen or C1-C6 alkyl; and
R4 is hydrogen or C1-C6 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 19 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 18, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R3 is hydrogen; and
R4 is C1-C6 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 21 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 18, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is hydrogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 21, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R8 is hydrogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 23 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is hydrogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 23, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is hydrogen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
The compound of claim 24, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is N.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 28 is objected to because of the following informalities: a) for clarity and precision, A compound selected from: should be replaced with A compound selected from the group consisting of: and b) for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), ; or a pharmaceutically acceptable salt or solvate thereof should be replaced with , or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.  See MPEP § 2173.02.

	Claim 64 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 65 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for inhibiting tyrosine kinase 2 activity in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 66 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The method of claim 65, wherein the patient has a disease selected from the group consisting of ankylosing spondylitis, atopic dermatitis, Crohn’s disease, intestinal bowel disease, lupus, multiple sclerosis, psoriasis, rheumatoid arthritis, ulcerative colitis, and vitiligo.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement - Substituted heterocycles having the Formula (I’)

	Claims 1, 3, 9, 11-13, 15-19, 21-25, 28 and 64-66 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted heterocycles having the Formula (I’), where X = N, does not reasonably provide enablement for (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  (1) Substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively, as recited in claims 1, 3, 9, 11-13, 15-19, 21-25, 28, 64 and 65, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use isotopes, solvates and prodrugs of substituted heterocycles having the Formula (I’).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted heterocycles having the Formula (I’), shown to the right, as well as the myriad of potential solvates formulated from these substituted hetero-cycles having the Formula (I’), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted heterocycles having the Formula (I’), shown to the right above, and the pharmacokinetic behavior of these substances as tyrosine kinase 2 (TYK2) pseudokinase ligands;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 21/092246, as provided in the file and cited on the IDS, provides a synthesis of the instantly recited substituted heterocycles having the Formula (I’) {Mohan, et al. WO 21/092246, 2021};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Examples, on pages 67-100 of the instant specification, and Mohan, et al. in WO 21/092246, as provided in the file and cited on the IDS, whether the instantly recited (1) substituted hetero-cycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively, are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted heterocycles having the Formula (I’), where X = CR6 (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Moreover, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted heterocycles having the Formula (I’) (Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18):

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted heterocycles having the Formula (I’), where X = N; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively.  The specification lacks working examples of (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively.  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted heterocycle having the Formula (I’), such as 1-(5-((7-fluoro-2,3-dihydrobenzo[b][1,4]dioxin-5-yl)amino)-7-(methylamino)pyrazolo[1,5-a]pyridin-3-yl)-3-((1R,2S)-2-fluorocyclopropyl)urea dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a tyrosine kinase 2 (TYK2) pseudokinase ligand.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (1) substituted heterocycles having the Formula (I’), where X = CR6; and/or (2) solvates of substituted heterocycles having the Formula (I’), respectively, is clearly justified.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Enablement - Method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’)

	Claims 65 and 66 are further rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claims contain subject matter, particularly a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with these claims.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:



    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating an inflammatory or auto-immune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of inflammatory or autoimmune diseases in a patient, including, but not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 21/092246, as provided in the file and cited on the IDS, illustrates the synthesis of substituted heterocycles having the Formula (I’), and/or methods of use thereof {Mohan, et al. WO 21/092246, 2021};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.


	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’).
			Similarly, according to the specification, substituted heterocycles having the Formula (I’) are capable of treating a variety of inflammatory or autoimmune diseases in a patient, including, but not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any inflammatory or autoimmune diseases in a patient, including, but not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis.  There is insufficient disclosure to reasonably conclude that the method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), as recited, would contribute to treatment of any inflammatory or autoimmune diseases in a patient, including, but not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis.  Furthermore, the combination of the instant specification and Mohan, et al. in WO 21/092246, as provided in the file and cited on the IDS, lacks adequate credible evidence to support the assertion that a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), as recited, would contribute to the prophylaxis of any inflammatory or autoimmune diseases in a patient, including, but not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claims.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted heterocycle having the Formula (I’), such as 1-(5-((7-fluoro-2,3-dihydrobenzo[b][1,4]dioxin-5-yl)amino)-7-(methylamino)pyrazolo[1,5-a]pyrimidin-3-yl)-3-((1R,2S)-2-fluoro-cyclopropyl)urea, shown to the left, possesses utility as a therapeutic agent, useful in a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), wherein the inflammatory or autoimmune disease in a patient, includes, but is not limited to, rheumatoid arthritis, multiple sclerosis, psoriasis, lupus, intestinal bowel disease, Crohn’s disease, ulcerative colitis, ankylosing spondylitis, vitiligo, and/or atopic dermatitis, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating an inflammatory or autoimmune disease in a patient in need thereof, comprising administering… a substituted heterocycle having the structure of Formula (I’), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 3, 9, 11-13, 15-19, 21-25 and 64-66 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations (1) OR10 and OR12, with regard to R7 and R13; and (2) OR12, with regard to R10, respectively, and the claim also recites (1) C1-C6 alkoxy and C1-C6 haloalkoxy, with regard to R7 and R13; and (2) C1-C6 alkoxy and C1-C6 haloalkoxy, with regard to R10, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 recites the limitation, The compound of claim 11,… wherein R1 is… (shown to the right below), in lines 1-3 of the claim.  
    PNG
    media_image28.png
    132
    151
    media_image28.png
    Greyscale
There is insufficient antecedent basis, in claim 11, for this limitation, with respect to the substituted heterocycles having the Formula (I’).  According to claim 11, R1 is not recited as 3-(hydroxymethyl)cyclobutyl (i.e substituted by C1-C6 heteroalkyl), as shown to the right above, with respect to the substituted heterocycles having the Formula (I’).
	The examiner suggests amending claim 11, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624